Exhibit 10.2(c)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
BLOCKBUSTER INC. (“Blockbuster” or the “Company”), and ERIC PETERSON
(“Executive”). Blockbuster and Executive may hereinafter be referred to jointly
as the “Parties.”

The Parties to this Agreement, in consideration of the mutual covenants
contained herein, agree upon the following terms of employment of Executive by
the Company:

1. Effective Date and Term. Executive’s employment with the Company shall
commence on October 15, 2007 (the “Effective Date”), provided Executive executes
this Agreement and delivers it to the Company no later than
                    , 2007. Subject to the terms and conditions herein, the
Company hereby employs Executive, and Executive hereby accepts employment for a
term commencing on the Effective Date and continuing for a period of three
(3) years (the “Term of Employment”).

2. Duties. Executive will serve the Company in the capacity of Executive Vice
President, General Counsel and Secretary and, in that capacity, Executive will
perform his duties to the best of his abilities, subject to the oversight of the
Company’s Chairman of the Board of Directors (the “Board”) and Chief Executive
Officer (the “Chairman and CEO”). The Company agrees that Executive shall have
duties and responsibilities consistent with the positions set forth above in a
company the size and of the nature of Blockbuster and shall at all times have
such discretion and authority as is required in the carrying out of Executive’s
duties in a proper and efficient manner, subject to such limits as the Chairman
and CEO or the Board may impose through the Company’s authorizing resolutions or
otherwise.

During the Term of Employment, Executive shall devote all of his professional
attention, on a full time basis, to the business and affairs of the Company and
shall use his best efforts to advance the best interest of the Company and shall
comply with all of the policies of the Company, including, without limitation,
such policies with respect to legal compliance, conflicts of interest,
confidentiality and business ethics as are from time to time in effect.

During the Term of Employment, Executive shall not, without the prior approval
of the Board, which approval will not be unreasonably withheld, (a) directly or
indirectly render services to, or otherwise act in a business or professional
capacity on behalf of or for the benefit of, any other “Person” (as defined
below) as an employee, advisor, member of a board or similar governing body,
independent contractor, agent, consultant, representative or otherwise, whether
or not compensated, or (b) accept appointment to or work in any capacity for any
charitable or not-for-profit organization; and, in the case of clauses (a) and
(b), to the extent Board approval is granted for Executive’s engagement in any
such activity, Executive shall only engage in such activity to the extent that
such activity does not conflict or interfere with the performance of Executive’s
duties to the Company. Executive shall be entitled to manage his personal
investments and affairs, to engage in public speaking, and to serve, from time
to time, on the board of directors (or in a comparable position) of up to two
(2) charitable organizations selected by Executive, provided that such
activities do not unreasonably conflict or interfere with the performance of
Executive’s duties. Notwithstanding the foregoing, Executive may continue to
provide service in his current capacity to the entities and organizations listed
on Exhibit A to this

 

 

EMPLOYMENT AGREEMENT    Page 1



--------------------------------------------------------------------------------

Agreement, provided that such activities do not unreasonably conflict or
interfere with the performance of Executive’s duties to the Company. “Person” or
“person” as used in this Agreement means any individual, partnership, limited
partnership, corporation, limited liability company, trust, estate, cooperative,
association, organization, proprietorship, firm, joint venture, joint stock
company, syndicate, company, committee, government or governmental subdivision
or agency, or other entity.

3. Compensation.

A. Salary. For all duties to be performed by Executive in any capacity
hereunder, Executive shall be paid a base salary (“Base Salary”) at an annual
rate, to be determined by the Board, of not less than $400,000.00 per year,
payable in accordance with the normal payroll practices and procedures of the
Company and subject to normal withholdings.

B. Bonus Compensation. During the Term of Employment, Executive shall be
entitled to receive, in addition to his Base Salary, an annual bonus (each, an
“Annual Bonus”) in accordance with the terms of the Company’s Senior Executive
Annual Performance Bonus Plan, as such plan may be amended from time to time
(the “Bonus Plan”) and the provisions of this Paragraph 3.B. Executive’s target
Annual Bonus for each year (“Target Bonus”) will be 60% of Executive’s Base
Salary in effect for the calendar year to which such Annual Bonus relates. To
the extent payable pursuant to the Bonus Plan, Executive’s Annual Bonus will be
paid to Executive no later than March 15 of the calendar year following the
calendar year to which the Annual Bonus relates.

C. Stock Options. On the Effective Date, Executive shall be granted stock
options to purchase an aggregate of 700,000 Class A shares of the common stock,
par value $0.01 per share, of the Company (the “Common Stock”), subject to
adjustment in accordance with the applicable provisions of the Company’s 2004
Long-Term Management Incentive Plan (the “2004 Plan”). Such stock options shall
vest over a three (3) year period, with one-third of the stock options vesting
at each anniversary of the Effective Date. The term of such stock options will
expire (and the stock options will cease to be exercisable) on the fifth
anniversary of the Effective Date. Except as otherwise provided herein, the
stock options will be governed by the terms and provisions of the 2004 Plan, and
the exercise price applicable to such stock options shall be determined in
accordance with the following provisions:

(1) One-third of the stock options will be granted at an exercise price equal to
the Fair Market Value (as defined in the 2004 Plan) of shares of the Company’s
Common Stock on the Effective Date;

(2) One-third of the stock options will be granted at an exercise price equal to
the exercise price determined in Paragraph 3.C.(1) above multiplied by 115%; and

 

 

EMPLOYMENT AGREEMENT    Page 2



--------------------------------------------------------------------------------

(3) One-third of the stock options will be granted at an exercise price equal to
the exercise price determined in Paragraph 3.C.(1) above multiplied by 132%.

D. Other Benefits. Executive shall be eligible to participate in or receive
benefits under any employee benefit plan, program, or arrangement currently
available to other executives of the Company, and/or made available by the
Company in the future to its executives and key management employees, subject to
and on a basis consistent with the terms, conditions, and overall administration
of such plans and arrangements, provided however that Executive shall not be
entitled to participate in any (i) cash or equity benefit, incentive, bonus or
other compensation arrangement of the Company other than as provided in and
pursuant to Paragraphs 3.B. and 3.C. hereof, or (ii) any severance plan of the
Company. In addition to the benefits described in the preceding sentence (and to
the extent not provided thereunder), Executive shall be entitled to receive an
automobile allowance of $300.00 per month and automobile insurance coverage for
one vehicle.

E. Expense Reimbursement. Executive shall be entitled to reasonable
reimbursement of all reasonable expenses incurred on behalf of the Company
during the Term of Employment, in accordance with the Company’s standard
policies and procedures, which provide an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement.
Notwithstanding any provision of this Agreement to the contrary, the amount of
expenses for which Executive is eligible to receive reimbursement during any
calendar year shall not affect the amount of expenses for which Executive is
eligible to receive reimbursement during any other calendar year within the Term
of Employment. Reimbursement of expenses under this Paragraph 3.E. shall be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred. Executive is not permitted to receive a payment
or other benefit in lieu of reimbursement under this Paragraph 3.E.

4. Termination. Unless otherwise agreed to in writing by the Company and
Executive, Executive’s employment hereunder may be terminated under the
following circumstances:

A. For Cause Termination. The Board may terminate Executive’s employment with
the Company for Cause, as defined in the following sentence. For purposes of
this Agreement, (1) “Cause” means: (a) an act of dishonesty in the course of
employment that is detrimental to the best interests of the Company or any of
its affiliates; (b) willful conduct of Executive involving any immoral acts that
impairs the reputation of the Company or any of its affiliates; (c) willful
disloyalty to the Company, (d) willful refusal or failure of Executive to obey
the lawful directions of the Board or the Chairman and CEO, (e) the neglect of
duties and responsibilities assigned to Executive, (f) the indictment of
Executive of any felony under federal, state or local law or a reasonable
determination of the Board

 

 

EMPLOYMENT AGREEMENT    Page 3



--------------------------------------------------------------------------------

that Executive engaged in the act of sexual harassment or violated Federal
securities laws, (g) the repeated use by Executive of a controlled substance
without a prescription or the repeated use of alcohol that impairs Executive’s
ability to carry out his duties and responsibilities, (h) violation by Executive
of any of the Company’s material policies, or (i) material breach of this
Agreement; and (2) a “For Cause Termination” is any termination for Cause in
accordance herewith.

B. Involuntary Termination. The Board may, at any time, terminate Executive’s
employment with the Company without Cause through an Involuntary Termination. An
“Involuntary Termination” is any termination of Executive’s employment by the
Board that does not meet the definition of a For Cause Termination and does not
include a termination by reason of Executive’s death or Disability.

C. Voluntary Termination. Executive may terminate his employment with the
Company for any reason or no reason (a “Voluntary Termination”) upon giving the
Company not less than thirty (30) days written notice in advance of any proposed
Date of Termination (as defined in Paragraph 4.F.).

D. Death or Disability. Executive’s employment will automatically terminate upon
Executive’s death or upon a determination that he has incurred a “Disability.”
For the purposes of this Agreement, “Disability” means, as reasonably determined
by the Board, Executive’s physical or mental incapacity that renders him unable
to perform the essential functions of Executive’s duties to the Company for
sixty (60) consecutive days or eighty (80) days in any twelve (12) month period,
even with reasonable accommodation.

E. Notice of Termination. Any termination occurring in accordance with the terms
of this Paragraph 4 (other than by reason of Executive’s death) shall be
communicated by a Notice of Termination to the other Party delivered in
accordance with Paragraph 7 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision of this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
termination; and (iii) specifies the date such termination shall be effective
(the “Date of Termination”). The failure of a Party to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of the
basis for termination shall not waive any right of such Party hereunder or later
preclude such Party from asserting such fact or circumstance in enforcing its
rights hereunder.

F. Date of Termination/Disability. “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; provided, however, that if Executive’s employment is terminated by
reason of his death, the Date of Termination shall be the date of death of
Executive; provided, further that, in the case of a termination due to

 

 

EMPLOYMENT AGREEMENT    Page 4



--------------------------------------------------------------------------------

Executive’s Disability, the Date of Termination is the end of any sixty (60) day
period or the eighty-first day in any twelve (12) month period that Executive is
absent from work by reason of Disability.

5. Obligations of the Company in the Event of Termination. In the event of the
termination of Executive’s employment hereunder, all rights of Executive under
this Agreement, including all rights to compensation, shall end and Executive
shall only be entitled to be paid the amounts set forth in this Paragraph 5
below; provided, that, the obligation of the Company to make any payment
required pursuant to this Paragraph 5 (other than any amounts of Executive’s
Base Salary previously earned and accrued and any amounts payable on account of
accrued but unused vacation) is conditioned upon (i) execution and delivery by
Executive to the Company of a release agreement in favor of the Company, its
affiliates and their respective officers, directors, employees, agents and
equity holders in respect of Executive’s employment with the Company and the
termination thereof in a form substantially as set forth in Exhibit B attached
hereto (the “Release”), and (ii) such Release, once executed by Executive and
delivered to the Company, becoming irrevocable and final under applicable law.
Promptly following Executive’s termination, the Company shall deliver to him an
execution-ready Release and, in the event that Executive fails to deliver the
executed Release to Company or the Executive delivers an executed Release but
such Release does not become irrevocable and final under applicable law on or
before the last day of the period during which payment may be made under the
following provisions of this Paragraph 5, then Executive shall forfeit any
payment required pursuant to this Paragraph 5 (other than any amounts of
Executive’s Base Salary previously earned and accrued and any amounts payable on
account of accrued but unused vacation).

A. For Cause or Voluntary Termination or Termination Due to Executive’s Death or
Disability.

(1) If Executive’s employment is terminated as a result of a For Cause
Termination or a Voluntary Termination, or due to Executive’s death or
Disability, Executive will then, in lieu of any other payments of any kind
(including without limitation, any severance payments), be entitled to receive,
within thirty (30) days following the Date of Termination, the following:

(a) Payment of any unpaid Base Salary through the Date of Termination;

(b) Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy; and

(c) Executive’s vested stock options may be exercised in accordance with the
applicable provisions of the 2004 Plan, and all unvested stock options shall be
forfeited.

(2) If Executive’s employment is terminated as a result of a For Cause
Termination or a Voluntary Termination, or due to Executive’s death or
Disability, coverage under all of the Company’s benefit plans and programs in
which Executive is entitled to participate under Paragraph 3.D. above will
terminate as of the Date of Termination except to the extent expressly provided
in such plans, programs, or applicable law.

 

 

EMPLOYMENT AGREEMENT    Page 5



--------------------------------------------------------------------------------

B. Involuntary Termination.

(1) If Executive’s employment is terminated as a result of an Involuntary
Termination, Executive will then, in lieu of any other payments of any kind
(including without limitation, any severance payments), be entitled to receive,
within thirty (30) days following the Date of Termination, the following:

(a) Payment of any unpaid Base Salary through the Date of Termination;

(b) Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy;

(c) Executive’s vested stock options may be exercised in accordance with the
applicable provisions of the 2004 Plan, and all unvested stock options shall be
forfeited;

(d) Payment of any Annual Bonus the performance period for which has been
completed but the payment of which has not been made as of the Date of
Termination. Such payment shall be made at the time the Annual Bonus payment
would otherwise have been made; and

(e) Payment of a lump sum amount equal to twelve (12) months’ worth of
Executive’s Base Salary, as in effect on the Date of Termination.

(2) If Executive’s employment is terminated as a result of an Involuntary
Termination, coverage under all of the Company’s benefit plans and programs in
which Executive is entitled to participate under Paragraph 3.D. above will
terminate as of the Date of Termination except to the extent expressly provided
in such plans, programs, or by applicable law.

6. Indemnification; Directors’ and Officers’ Liability Insurance. As and to the
extent provided in the Company’s bylaws, Executive will be entitled to the
indemnification provided to other executive officers and directors of the
Company. In addition, the Company agrees to include Executive as a covered
person on a directors’ and officers’ liability insurance policy or policies
covering Executive to the same extent that the Company provides such coverage
for its other executive officers and directors.

7. Notices. Any and all notices required or permitted under this Agreement shall
be in writing and shall be personally delivered, or mailed by expedited
overnight delivery service, or sent by facsimile (provided that the sender
confirms the facsimile by sending an original confirmation copy thereof by
certified or registered mail or expedited delivery service within two
(2) business days after transmission thereof) to the respective Parties at the
following addresses

 

 

EMPLOYMENT AGREEMENT    Page 6



--------------------------------------------------------------------------------

unless and until a different address has been designated by written notice to
the other Party, as follows:

Notices to Blockbuster:

Blockbuster Inc.

Attn: Chairman and CEO

1201 Elm Street

Dallas, Texas 75270

Facsimile No.: (214) 854-3436

Notices to Executive:

Eric Peterson

3704 Southwestern Blvd.

Dallas, Texas 75225

Facsimile No.: (214) 265-1766

Any notice shall be deemed to have been given at the time of personal delivery
or, in the case of facsimile, upon transmission (provided confirmation is sent
as described above) or, in the case of expedited delivery via overnight service
upon receipt thereof.

8. Non-Disclosure/Non-Disparagement.

A. During the Term of Employment and at all times thereafter, Executive shall
(1) hold in a fiduciary capacity for the benefit of the Company and each of its
affiliates, all secret or confidential information, knowledge or data,
including, without limitation, trade secrets, sources of supplies and materials,
customer lists and their identity, designs, production and design techniques and
methods, identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, processes, technologies, and
any intellectual property relating to the business of the Company or its
affiliates, and their respective businesses, (a) obtained by Executive during
Executive’s employment by the Company and any of the subsidiaries of the
Company, and (b) not otherwise in the public domain (“Confidential
Information”); and (2) comply with any confidentiality obligations of the
Company to a third party. Executive shall not, without the prior written consent
of the Company (acting at the direction of the Board): (i) except to the extent
compelled pursuant to the order of a court or other body having jurisdiction
over such matter or based upon the advice of counsel that such disclosure is
legally required, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by the Company; or (ii) use any
Confidential Information for any purpose other than the performance of his
duties pursuant to this Agreement. Executive will reasonably assist the Company
or its designee, at the Company’s expense, in obtaining a protective order,
other appropriate remedy or other reliable assurance that confidential treatment
will be accorded any Confidential Information disclosed pursuant to the terms of
this Agreement.

 

 

EMPLOYMENT AGREEMENT    Page 7



--------------------------------------------------------------------------------

B. Executive and the Company each agree not to disparage the other (and, in the
case of the Company, any of its affiliates or any of their respective officers
or directors) at any time during or after the Term of Employment hereunder.

C. All processes, technologies, intellectual property and inventions
(collectively, “Inventions”) conceived, developed, invented, made or found by
Executive, alone or with others, during the Term of Employment that are within
the scope of the Company’s business operations, whether or not patentable and
whether or not on the Company’s or any of its subsidiaries’ time or with the use
of the Company’s or any of its subsidiaries’ facilities or materials, shall be
the property of the Company or its respective subsidiary, as the case may be,
and shall be promptly and fully disclosed by Executive to the Company. Executive
shall perform all reasonably necessary acts (including, without limitation,
executing and delivering any confirmatory assignments, documents, or instruments
requested by the Company or any of its subsidiaries) to vest title to any such
Invention in the Company or the applicable subsidiary and to enable the Company
or the applicable subsidiary, at their expense, to secure and maintain domestic
and/or foreign patents or any other rights for such Inventions.

9. Non-Compete.

A. Unless Executive’s employment is terminated by the Company as a result of an
Involuntary Termination, Executive will not, for a period of one (1) year
following the Date of Termination, either directly or indirectly, as principal,
agent, owner, employee, partner, investor, stockholder (other than solely as a
holder of not more than 1% of the issued and outstanding shares of any public
entity), consultant, advisor or otherwise howsoever own, operate, carry on or
engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in any business
that is similar to or competitive with the business conducted by the Company or
any of its subsidiaries, whether with respect to customers, sources of supply or
otherwise.

B. Executive covenants and agrees with the Company and its subsidiaries that,
during the Term of Employment and for one (1) year thereafter, Executive shall
not, directly or indirectly, for himself or for any other Person:

(1) solicit, interfere with or endeavor to entice away from the Company or any
of its subsidiaries or affiliates, any customer or client;

 

 

EMPLOYMENT AGREEMENT    Page 8



--------------------------------------------------------------------------------

(2) attempt to direct or solicit any customer or client away from the Company or
any of its subsidiaries or affiliates; or

(3) interfere with, entice away or otherwise attempt to induce any person who is
then or has been within six (6) months prior thereto an employee of the Company
or any of its subsidiaries or affiliates to terminate his/her employment with
the Company or any of its subsidiaries or affiliates.

Executive represents to and agrees with the Company that the enforcement of the
restrictions contained in Paragraph 8 and Paragraph 9 (i.e., the Non-Disclosure,
Non-Disparagement and Non-Compete provisions of this Agreement) would not be
unduly burdensome to Executive and that such restrictions are reasonably
necessary to protect the legitimate interests of the Company. Executive agrees
that the remedy of damages for any breach by Executive of the provisions of
either of these paragraphs may be inadequate and that the Company shall be
entitled to seek injunctive relief, without posting any bond, and Executive
agrees not to oppose granting of such relief on the grounds that monetary
damages would adequately compensate the Company. This Paragraph 9 constitutes an
independent and separable covenant that shall be enforceable notwithstanding any
right or remedy that the Company may have under any other provision of this
Agreement or otherwise.

10. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of his employment with the Company or any of its affiliates shall remain
the exclusive property of the Company. Executive shall return such property that
is in his possession or control promptly after receipt of a written request from
the Company. Anything to the contrary notwithstanding, nothing in this Paragraph
10 shall prevent Executive from retaining a home computer and security system,
papers and other materials of a personal nature, including personal diaries,
calendars and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that Executive reasonably believes may be
needed for tax purposes, and copies of plans, programs and agreements relating
to Executive’s employment.

11. Litigation. Executive agrees that, during the Term of Employment and
continuing until the end of the one (1) year period following Executive’s Date
of Termination, and, if longer, during the pendancy of any litigation or other
proceeding, Executive shall not communicate with anyone (other than his
attorneys and tax and/or financial advisors and except to the extent Executive
determines in good faith is necessary to the performance of his duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving the
Company or any of its affiliates, other than any litigation or other proceeding
in which Executive is a party-in-opposition, without giving prior notice to the
Company or the Company’s counsel. In addition, during the Term of Employment and
continuing until the end of the one (1) year period following Executive’s Date
of Termination, in the event that any other party attempts to obtain information
or documents from Executive (other than in connection with any litigation or
other proceeding in which Executive is a party-in-opposition) with respect to
matters Executive believes in good faith are related to such litigation or other
proceeding, Executive shall promptly so notify the Company’s counsel. Executive
agrees to cooperate, in a reasonable and appropriate manner, with the

 

 

EMPLOYMENT AGREEMENT    Page 9



--------------------------------------------------------------------------------

Company and its attorneys, both during and after the termination of his
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which Executive was involved prior to the termination
of his employment to the extent the Company pays all expenses Executive incurs
in connection with such cooperation and to the extent such cooperation does not
unduly interfere (as determined by Executive in good faith) with Executive’s
personal or professional schedule.

12. Arbitration. Except as provided otherwise in Paragraph 9, all claims,
demands, causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Agreement or the Executive’s
service (or termination from service) with the Company, whether arising in
contract, tort or otherwise and whether provided by statute, equity or common
law, that the Company may have against the Executive or that the Executive may
have against the Company, or its parents, subsidiaries or affiliates, or against
each of the foregoing entities’ respective officers, directors, employees or
agents in their capacity as such or otherwise, shall be submitted to binding
arbitration, if such Claim is not resolved by the mutual written agreement of
the Executive and the Company, or otherwise, within thirty (30) days after
notice of the dispute is first given. Claims covered by this Paragraph 12
include, without limitation, claims by the Executive for breach of this
Agreement, wrongful termination, discrimination (based on age, race, sex,
disability, national origin, sexual orientation, or any other factor),
harassment and retaliation. Any arbitration shall be conducted in accordance
with the Federal Arbitration Act (“FAA”) and, to the extent an issue is not
addressed by the FAA, with the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) or such
other rules of the AAA as are applicable to the claims asserted. If a party
refuses to honor its obligations under this Paragraph 12, the other party may
compel arbitration in either federal or state court. The arbitrator shall apply
the substantive law of Texas (excluding choice-of-law principles that might call
for the application of some other jurisdiction’s law) or federal law, or both as
applicable to the Claims asserted. The arbitrator shall have exclusive authority
to resolve any dispute relating to the interpretation, applicability or
enforceability or formation of this Agreement (including this Paragraph 12),
including any claim that all or part of the Agreement is void or voidable and
any Claim that an issue is not subject to arbitration. The results of
arbitration will be binding and conclusive on the parties hereto. Any
arbitrator’s award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that venue for arbitration will be
in Dallas, Texas, and that any arbitration commenced in any other venue will be
transferred to Dallas, Texas, upon the written request of any party to this
Agreement. In the event that an arbitration is actually conducted pursuant to
this Paragraph 12, the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys’ fees, reasonable costs and
other reasonable expenses pertaining to the arbitration and the enforcement
thereof and such attorneys fees, costs and other expenses shall become a part of
any award, judgment or verdict. Any and all of the arbitrator’s orders,
decisions and awards may be enforceable in, and judgment upon any award rendered
by the arbitrator may be confirmed and entered by any federal or state court
having jurisdiction. All privileges under state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the arbitrator will be binding on all
parties. Arbitrations will be conducted in such a manner that the final decision
of the arbitrator will be made and provided to the Executive and the Company no
later than 120 days after a matter is submitted to arbitration. All proceedings
conducted pursuant to this

 

 

EMPLOYMENT AGREEMENT    Page 10



--------------------------------------------------------------------------------

agreement to arbitrate, including any order, decision or award of the
arbitrators, shall be kept confidential by all parties. EXECUTIVE ACKNOWLEDGES
THAT, BY SIGNING THIS AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE
MAY HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED
BY EXECUTIVE.

13. Miscellaneous.

A. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws.

B. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

C. Entire Agreement. This Agreement contains the entire agreement between
Executive and the Company with regard to the Company’s employment of Executive
and supersedes and nullifies all previous agreements between the Parties about
the Company’s employment of Executive.

D. Amendment. This Agreement may be amended, modified or terminated only by a
written document signed by Executive and a duly authorized officer of the
Company specifically referencing the provision or provisions being amended,
modified or terminated.

E. Invalid Provision; Language Construction. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal, or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality, or unenforceability will
not affect any provision in any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein except that
any court having jurisdiction shall have the power to reduce the duration, area,
or scope of such invalid, illegal, or unenforceable provision and, its reduced
form, it shall be enforceable. It is the intent of the Parties that the
provisions of this Agreement be enforceable to the fullest extent permitted by
applicable law. The Parties agree that the language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either Party.

F. No Assignment. No rights or obligations of Executive under this Agreement may
be assigned or transferred other than Executive’s rights to compensation and
benefits, which may be transferred only by will or operation of law.

 

 

EMPLOYMENT AGREEMENT    Page 11



--------------------------------------------------------------------------------

G. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

H. Waiver. The Company’s or Executive’s failure to insist on strict compliance
with any provision of this Agreement shall not be deemed to be a waiver of such
provision or any other provision of this Agreement.

I. Deemed Resignation. Any termination of Executive’s employment with the
Company shall constitute an automatic resignation of Executive as an officer of
the Company and each affiliate of the Company. In addition, Executive agrees to
resign, effective as of the date of conclusion of his employment for any reason,
from his membership on the Board (if applicable), and from the board of
directors of any affiliate of the Company, and from the board of directors or
similar governing body of any corporation, limited liability company, or other
entity in which the Company or any affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as the
Company’s or such affiliate’s designee or other representative.

J. Consultation with Attorney. Executive acknowledges that he has been advised
in writing to consult with an attorney before signing this Agreement.

K. No Conflict. Executive covenants and represents that (i) he is not a party to
any contract, commitment or agreement, nor is he subject to, or bound by, any
order, judgment, decree, law, statute, ordinance, rule, regulation or other
restriction of any kind or character, which would prevent or restrict him from
entering into and performing his obligations under this Agreement, (ii) he is
free to enter into the arrangements contemplated herein, (iii) he is not subject
to any agreement or obligation that would limit his ability to act on behalf of
the Company or any of its subsidiaries, and (iv) his termination of his existing
employment, his entry into the employment contemplated herein and his
performance of his duties in respect thereof, will not violate or conflict with
any agreement or obligation to which he is subject. Executive has delivered to
the Company true and complete copies of any currently effective employment
agreement, non-competition agreement or similar agreement to which Executive is
subject.

L. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original.

[Signature Page Follows]

 

 

EMPLOYMENT AGREEMENT    Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the dates set
forth below.

 

EXECUTIVE     BLOCKBUSTER INC.

/s/ Eric Peterson

    By:  

/s/ Thomas M. Casey

ERIC PETERSON     Its:   Executive Vice President and Chief Financial Officer
Date: 10/12/2007     Date: 10/12/2007

[Signature Page to Employment Agreement]

 

 

EMPLOYMENT AGREEMENT    Page 13



--------------------------------------------------------------------------------

EXHIBIT A

1. Executive will be called upon from time to time to serve as a witness for TXU
Corp. in connection with proceedings involving TXU Europe.

2. Director of United Way – Metropolitan Dallas

 

 

EXHIBIT A – LIST OF CURRENT ORGANIZATIONS    Page 1



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF ALL CLAIMS

This General Release of All Claims (the “General Release”) dated as of
                 , 20     is made in consideration of severance payments and
other benefits provided to the undersigned employee (“Executive”) under the
Employment Agreement by and between Executive and Blockbuster Inc. (the
“Company”), effective as of                  , 2007 (the “Employment
Agreement”). Unless otherwise defined herein, the terms defined in the
Employment Agreement shall have the same defined meaning in this General
Release.

1. For valuable consideration to be paid to Executive, upon expiration of the
seven day revocation period provided in Section 8 herein, as provided for in
Paragraph 5 of the Employment Agreement and to which he is not contractually
entitled to absent the execution of this General Release, the adequacy of which
is hereby acknowledged, Executive, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Executive, if any (collectively,
“Releasers”), does hereby release, waive, and forever discharge the Company and
the Company’s former, present or future subsidiaries, parents, affiliates,
related organizations, employees, officers, directors, equity holders,
attorneys, successors and assigns (collectively, the “Releasees”) from, and does
fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including, without
limitation, attorneys’ fees and costs) of any kind whatsoever, whether known or
unknown or contingent or absolute, which heretofore has been or which hereafter
may be suffered or sustained, directly or indirectly, by Releasers in
consequence of, arising out of, or in any way relating to Executive’s employment
with the Company (whether pursuant to the Employment Agreement or otherwise) or
any of its affiliates and the termination of Executive’s employment. The
foregoing release and discharge, waiver and covenant not to sue includes, but is
not limited to, all claims, and any obligations or causes of action arising from
such claims, under common law including any state or federal discrimination,
fair employment practices or any other employment-related statute or regulation
(as they may have been amended through the date of this General Release)
prohibiting discrimination or harassment based upon any protected status
including, without limitation, race, color, religion, national origin, age,
gender, marital status, disability, handicap, veteran status or sexual
orientation. Without limitation, specifically included in this paragraph are any
claims arising under the Federal Rehabilitation Act of 1973, Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, the National Labor Relations Act, the Fair Labor Standards Act, Employee
Retirement Income Security Act of 1974, the Family Medical Leave Act of 1993,
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and any
similar state statutes. The foregoing release and discharge also expressly
includes any claims under any state or federal common law theory, including,
without limitation, wrongful or retaliatory discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of covenant of
good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations,

 

 

EXHIBIT B – GENERAL RELEASE OF CLAIMS    Page 1



--------------------------------------------------------------------------------

intentional or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence. This also includes a release by
Executive of any claims for alleged physical or personal injury, emotional
distress relating to or arising out of Executive’s employment with the Company
or the termination of that employment; and any claims under the WARN Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions. This release and waiver applies to any claims or
rights that may arise after the date Executive signs this General Release, but
does not apply to any such claims arising out of conduct by any Releasees that
takes place after Executive signs this General Release. All of the claims,
liabilities, actions, charges, causes of action, demands, damages, remuneration,
sums of money, accounts or expenses described in this Section 1 shall be
described, collectively, as the “Released Claims”.

2. Excluded from this General Release are any claims which cannot be waived by
law, including, but not limited to, the right to participate in an investigation
conducted by certain government agencies. Executive does, however, waive
Executive’s right to any monetary recovery should any agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Executive’s behalf.
Executive represents and warrants that Executive has not filed any complaint,
charge, or lawsuit against the Releasees with any government agency or any
court.

3. Executive agrees never to sue Releasees in any forum for any Released Claims
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release. If Executive
violates this General Release by suing Releasees, other than under the ADEA,
Executive shall be liable to the Company for its reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit. Nothing in
this General Release is intended to reflect any party’s belief that Executive’s
waiver of claims under ADEA is invalid or unenforceable, it being the interest
of the parties that such claims are waived.

4. Executive acknowledges and recites that:

(a) Executive has executed this General Release knowingly and voluntarily;

(b) Executive has read and understands this General Release in its entirety;

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;

(d) Executive’s execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release; and

(e) Executive has been offered 21 calendar days after receipt of this General
Release to consider its terms before executing it.

 

 

EXHIBIT B – GENERAL RELEASE OF CLAIMS    Page 2



--------------------------------------------------------------------------------

5. This General Release shall be governed by, and construed in accordance with,
the laws of the United States applicable thereto and the internal laws of the
State of Texas, without giving effect to the conflicts of law principles
thereof.

6. Executive represents that he has returned all property belonging to the
Company including, without limitation, keys, access cards, computer software and
any other equipment or property. Executive further represents that he has
delivered to the Company all documents or materials of any nature belonging to
it, whether an original or copies of any kind, including any Confidential
Information.

7. Executive represents that he has been provided notice of his right to elect
continuation of healthcare benefits under COBRA and that he is not entitled to
any other benefits under the Company’s employee benefit plans other than vested
benefits to which Executive was entitled under the Company’s employee benefit
plans as of the Date of Termination (as defined in the Employment Agreement).

8. Executive shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to the Company, in
accordance with the requirements of Paragraph 7 of the Employment Agreement, in
which event this General Release shall be unenforceable and null and void.

I, ERIC PETERSON, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.

PLEASE READ THIS GENERAL RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

EXECUTIVE:

 

ERIC PETERSON Date:                     , 20    

Dallas 1307721v.4

 

 

EXHIBIT B – GENERAL RELEASE OF CLAIMS    Page 3